Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2019/0199790).

Regarding claim 1, Yang (fig.1) provides for a global server load balancing (GSLB) that is performed by a plurality of domain name system (DNS) servers to perform DNS services for a plurality of resources located at a plurality of geographically separate sites, a method for collecting health monitoring, the method comprising: 
partitioning the plurality of resources into a plurality of sets of resources ([0003-0004] provides “The servers may periodically report, directly or via server load balancers (SLBs) associated with each of the servers, the server status to the GSLB controller”, wherein each set of servers provides for partitioning of servers based on different SLB’s associated with the set of servers); 
assigning each particular set of resources to a different particular DNS server ([0080] provides for a DNS server mode and a proxy mode; claim 1 provides “…a global server load balancing (GSLB) site controller configured to: receive health statuses of local servers associated with the GSLB site controller… remote servers associated with at least one remote GSLB site controller”, wherein the local and remote site controllers provide for separate sets of resources). 
configuring each particular DNS server (i) to send health monitoring messages to the particular set of resources assigned to the particular DNS server ([0004] provides that “the GSLB controller may prompt the servers, or corresponding SLBs, to provide the server statuses to the GSLB controller”, wherein a prompt is interpreted as a message) (ii) to generate data by analyzing responses to the sent health monitoring messages ([0035] provides “The GSLB site controller 210 may collect the health statuses based on a predetermined health collection policy”, wherein this is interpreted as an analysis of the responses in view of the policy) , and (iii) to distribute the generated data to the other DNS servers ([0037] provides “…GSLB site controller 210 may be further configured to exchange the health statuses of the local servers with health statuses of remote servers associated with at least one remote GSLB site controller”).

Regarding claim 2, Yang has taught the method of claim 1, wherein the set of resources comprises a plurality of load balancers that forward data messages to backend servers (Yang [0004] provides “The servers may periodically report, directly or via server load balancers (SLBs) associated with each of the servers…” wherein this provides for servers associated with load balancers).  



Regarding claim 4, Yang has taught the method of claim 3, wherein each set of load balancers is at the same geographical site as the set of backend servers to which it forwards data messages (Yang [0004] provides that servers include both local and remote servers with regard to SLB’s).  

Regarding claim 5, Yang has taught the method of claim 1, wherein the set of resources comprise a plurality of backend servers that process and respond to the data message flows (Yang [0042] provides for backend servers to respond to requests).  

Regarding claim 6, Yang has taught the method of claim 5, wherein the DNS servers receive DNS requests for at least one application executed by each of the backend servers and in response to the DNS requests, provide network addresses to access the backend servers (Yang [0037] provides for server responses to applications [0043] provides for returning addresses in the DNS response).  

Regarding claim 7, Yang has taught the method of claim 6, wherein the network addresses comprise virtual IP (Internet Protocol) addresses that direct the data message flows to a plurality of load balancers that distribute the load among the backend servers (Yang [0077] provides for VIP’s associated with SLB’s).  

Regarding claim 8, Yang has taught the method of claim 1, wherein the health monitoring messages comprise one of ping messages, TCP messages, UDP messages, https messages, and http to obtain a server application status, the SLB may send an application request to the server 810. The application request may include one or more of the following: an HTTP request…”).  

Regarding claim 9, Yang has taught the method of claim 1, wherein the data generated by analyzing responses to the health monitoring messages is used to identify a set of resources that have failed (Yang [0066] provides “If one of the servers 425, 430, and 705 fails to respond to the application request, i.e., is in `down` state, such one of the servers 425, 430, and 705 cannot be selected for serving a request of a client”).  

Regarding claim 10, Yang has taught the method of claim 1, wherein the data generated by analyzing responses to the health monitoring messages is used to identify a set of resources that have operational characteristics that fail to meet desired operational metrics (Yang [0037] provides for criteria used to determine health status of servers, i.e. identify optimal resources).  

Regarding claim 11, Yang has taught the method of claim 1, wherein configuring each particular DNS server comprises: identifying statistics from responses that each particular resource sends to the health monitoring messages from the particular DNS server, and averaging, for each particular resource, the statistics collected over a duration of time ([0078-0080] provides “The GSLB site controller 210 may further have health records 505. The health records 505 of the GSLB site controller 210 may include health records 725 that store SLB health status 725 of the SLB 231. The health records 505 of the GSLB site controller 210 may further include health records 905 that store SLB health status 1255 of the SLB 232. The health records 505 of the GSLB site controller 210 may further include health records 910 that may store health statuses of servers and SLBs associated with a remote GSLB site controller 405…Upon receipt of the DNS request 1205, the GSLB site controller 210 may analyze health statuses of servers and SLBs stored in the health records 505 and select one of servers, shown as a DNS server 1260, for serving the DNS request 1205. The selection may be made based on predetermined criteria”, claims 9-11).

Regarding claim 12, Yang has taught the method of claim 1, wherein configuring each particular DNS server comprises: from responses that each particular resource sends to the health monitoring messages from the particular DNS server, generating statistics relating to operational characteristics of the particular DNS server's particular set of resources servers (claims 9-11 provides for thresholds associated with parameters and health status score); and forwarding the generated statistics to a set of one or more controllers to distribute to the other DNS ([0037] provides “…GSLB site controller 210 may be further configured to exchange the health statuses of the local servers with health statuses of remote servers associated with at least one remote GSLB site controller”).

Regarding claim 13, Yang has taught the method of claim 1, wherein configuring each particular DNS server comprises: from responses that each particular resource sends to the health monitoring messages from the particular DNS server, generating statistics relating to operational characteristics of the particular DNS server's particular set of resources servers (claims 9-11 provides for thresholds associated with parameters and health status score); and forwarding the generated statistics to a set of one or more controllers to distribute to the other DNS ([0037] provides “…GSLB site controller 210 may be further configured to exchange the health statuses of the local servers with health statuses of remote servers associated with at least one remote GSLB site controller”).

A server 810 may be associated with one or more server applications 820”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2019/0199790), in view of Thambidorai et al (US 8,131,712).

Regarding claim 14, Yang has taught the method of claim 1, but Yang does not explicitly teach wherein the different DNS servers are part of one DNS server cluster.  
However, in a similar field of endeavor, Thambidorai teaches wherein the different DNS servers are part of one DNS server cluster (col.4 lines 10-17, 60-67 provides that a DNS based load balancing can select a cluster of web servers).



Regarding claim 15, Yang has taught the method of claim 1, but Yang does not explicitly teach wherein the different DNS servers comprise at least two different DNS servers that are part of two different DNS clusters at two different data centers.  
However, in a similar field of endeavor, Thambidorai teaches wherein the different DNS servers comprise at least two different DNS servers that are part of two different DNS clusters at two different data centers (col.8 lines 32-35 provides for more than one datacenter, wherein the difference in datacenter can interpreted to provide for difference in cluster as well). Motivation to combine provided with reference to claim 14.

Regarding claim 16, Yang-Thambidorai has taught the method of claim 15, wherein the two different DNS clusters are in two different geographical sites (col.1 lines 35-38). Motivation to combine provided with reference to claim 14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2019/0199790), in view of Thambidorai et al (US 8,131,712), further in view of Chandrashekhar et al (US 2018/0063193).


However, in a similar field of endeavor, Chandrashekhar teaches wherein the one DNS cluster is in a private datacenter, while the other DNS cluster is in a public datacenter ([0099-0100] provides for public and private datacenters; [0145]).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature private and public datacenters as taught by Chandrashekhar, for a robust system that can adapt to the differences in security between private and public datacenters (Chandrashekhar [0001-0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459